NO. 07-03-0463-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL B

                                       JUNE 30, 2004

                           ______________________________


                 IN THE INTEREST OF L.L., T.Y. AND D.C., CHILDREN

                         _________________________________

            FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 2002-517,011; HONORABLE JIM BOB DARNELL, JUDGE

                          _______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.


                        ORDER ON ABATEMENT AND REMAND


       On October 23, 2003, the appellate clerk received and filed a copy of a notice of

appeal from appellant Twila Young. The notice sought to appeal from an order signed on

August 29, 2003. Young did not pay the appellate filing fee. This court abated the appeal

pending payment of the filing fee and determination of appellate jurisdiction.


       Subsequently, the reporter’s record of a jury trial in August 2003, a clerk’s record,

and a motion by Young have been filed. Young has not paid either the appellate filing fee

or the fee due for filing of her motion. We note in the clerk’s record an order by the district
court determining that she is indigent and a subsequent order by the associate judge

presiding over the August 2003, jury trial determining that she is not indigent.


       Based on the record before us at this time, we determine that Young’s notice of

appeal is sufficient to invoke appellate jurisdiction over her appeal.


       Accordingly, pursuant to Young’s motion, this matter is abated and the cause is

remanded to the trial court. TEX . R. APP . P. 2. Upon remand, the judge of the trial court is

directed to immediately cause notice to be given of and to conduct a hearing to determine:

(1) whether appellant desires to prosecute this appeal; (2) if appellant desires to prosecute

this appeal, then whether appellant is indigent; (3) if appellant is indigent and desires to

prosecute this appeal, whether appellant’s present counsel should continue to represent

her pursuant to the court’s prior order appointing counsel; and (4) what orders, if any,

should be entered to assure the filing of appropriate notices and documentation to dismiss

appellant’s appeal if appellant does not desire to prosecute this appeal.


       The trial court is directed to: (1) conduct any necessary hearings; (2) make and file

appropriate findings of fact, conclusions of law and recommendations, and cause them to

be included in a supplemental clerk’s record; (3) cause the hearing proceedings, if any, to

be transcribed and included in a supplemental reporter’s record; (4) cause the records of

the proceedings to be sent to this court; and (5) make and enter any orders appropriate to

clarify appellant’s status as indigent or non-indigent, and the status of appellant’s appointed

counsel.




                                             -2-
       In the absence of a request for extension of time from the trial court, the

supplemental clerk’s record, supplemental reporter’s record, and any additional proceeding

records, including any orders, findings, conclusions and recommendations, are to be sent

so as to be received by the clerk of this court not later than July 28, 2004.




                                                  Per Curiam




                                            -3-